DAVIDSON, Judge.
Over defendant’s objection, the State was permitted to prove by the witness Long that he measured tracks found at the place of burglary; that he also examined the shoe defendant had on *483just after the commission of the offense, and that upon placing the shoe in the track he found that it fitted exactly. The defendant objected to this evidence because it called for and elicited the opinion of the witness, and was therefore inadmissible.
It was not error to permit this witness to state his opinion as to the comparison of the tracks and the shoe, and their correspondence with each other, nor was it error to permit the witness to state the result of his comparison of the shoe and the track after placing the shoe in the track. The admissibility of such testimony is not an open question in this State. Kemp v. The State, 28 Texas Ct. App., 519; Clark v. The State, 28 Texas Ct. App., 189; Thompson v. The State, 19 Texas Ct. App., 594.
There is in the record what purports to be a charge of the court, but it is neither signed by the judge nor in any manner certified by him. We are not authorized to consider it for any purpose. Our statute requires that “the general charge given by the court, as well as those given and refused at the request of either party, shall be certified by the judge and filed among the papers in the cause, and shall constitute a part of the record of the cause.” Code Crim. Proc., art. 680; Williams v. The State, 18 Texas Ct. App., 409; Smith v. The State, 1 Texas Ct. App., 408; Lindsay v. The State, Id., 584; West v. The State, 2 Texas Ct. App., 209; Hubbard v. The State, Id., 506; Henderson v, The State, 5 Texas Ct. App., 134. This omission was called to the court’s attention in the motion for a new trial, but he promptly overruled the motion. We see no reason for such errors. The court should bow in submission to the express statutory will of the law-making power.
For this error of the court the judgment will be reversed and the cause remanded.

Reversed and remanded.

Judges all present and concurring.